By the Court —
Lumpkin, J.
delivering the opinion.
Believing that this case comes fully within the rule laid down by this Court, in Rushin vs. Shields, et al. (11 Ga. Rep. 636) we affirm the judgment of the Court below.
The subsequent case of Dinkins and Moore, (17 Ga. Rep. 62) stands upon a different principle. The doctrine intended to be maintained there, was, that even in the absence of any attestation clause, the official signature of the magistrate stood in lieu of the proof of execution; he being an officer chosen and selected by the law for this purpose.
Judgment affirmed.